Cite as 2015 Ark. 386

                SUPREME COURT OF ARKANSAS

          IN RE ARKANSAS ACCESS                  Opinion Delivered   October 22, 2015
          TO JUSTICE COMMISSION




                                      PER CURIAM

       Professor Tiffany Murphy of the University of Arkansas School of Law at Fayetteville

is appointed to the Arkansas Access to Justice Commission for a three-year term to expire on

October 15, 2018. We thank Professor Murphy for accepting appointment to this important

commission.

       The court expresses its gratitude to Professor Charles W. Goldner, whose term has

expired, for his years of dedicated service to the commission.